DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 10/08/2021.
3.        Claims 1-58 are pending.  Applicant has amended claims 6, 9, 15, 17, 22-23, 25, 41, 52-56, 58 and cancelled claims 1-5, 7-8, 10-14, 16, 18-21, 24, 26-40, 42-51 and 57.

                                                        
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: 

The present claims are allowable over the closest prior art, Kuhlmann (US Patent No.: 3,215,522), Baluais et al (US Patent NO.: 7,404,941) and Arvidson et al (US Patent No.: 5,009,703) for the following reasons:  

Kuhlmann discloses an apparatus and process for producing silicon comprising:
electric arc furnace with a hollow electrode and receiving a feedstock of silica (i.e., reads upon presently claimed limitation of electric arc furnace receive a feedstock and at least one hollow electrode) containing agent such as silica or quartz or quartzite (example) in amount of 0-100% by weight and carbonaceous reducing agent such as carbon in amount of 0-100% by weight to the furnace and electrical energy in the form of submerged are supplies the heat required furnace is adapted to reduce silica to silicon (Col.2 lines 43-63, Col.3 lines 65-70, Col.4 lines 1-30).

However, Kuhlmann does not disclose:

a vacuum system for providing a vacuum in the vacuum electric arc furnace, 
a plasma arc is created in the vacuum electric arc furnace which provides energy to reduce silica to silicon, 
at least one moveable hollow electrode provided for carrying current to an electrically conductive plate provided in the vacuum electric arc furnace, 
an electric arc forming directly between the moveable hollow electrode and the electrically conductive plate at a beginning of producing the silicon from the silica, thereby producing a silicon melt, wherein the silicon melt contains the silicon, 
wherein the moveable hollow electrode allows for an introduction of (1) arc stabilizing gases in the vacuum electric arc furnace and (2) various volatilizing chemical agents, which produce volatile species by reacting with impurities and enhance a volatilization rate of impurities from the silicon melt, 
wherein to enhance the volatilization rate of the impurities, the various volatilizing chemical agents are provided for injection through the moveable hollow electrode into the silicon melt,
wherein the volatilizing chemical agents are provided for enhancing the volatilization rate of the impurities by reacting with the impurities producing at least one new compound with a greater volatility and/or by becoming volatile in the silicon melt.

Baluais discloses producing medium purity metallurgical silicon using submerged electric arc furnace apparatus for carbothermal reduction of silica to silicon.  Further Baluais teaches providing heat and using purification of silicon molten under plasma with low content of impurities, refining liquid silicon with oxygen or chlorine and treating under low pressure of 10-100 Pa for vacuum treatment with simultaneous with injection of neutral gas such as argon (abstract, Col.2 lines 16-22, Col.6 lines 22-28, examples, reads on presently claimed limitation of a vacuum system for providing vacuum in the electric arc furnace).


However, Baluais does not disclose a vacuum electric arc furnace, 
a plasma arc is created in the vacuum electric arc furnace which provides energy to reduce silica to silicon, 
at least one moveable hollow electrode provided for carrying current to an electrically conductive plate provided in the vacuum electric arc furnace, 
an electric arc forming directly between the moveable hollow electrode and the electrically conductive plate at a beginning of producing the silicon from the silica, thereby producing a silicon melt, wherein the silicon melt contains the silicon, 
wherein the moveable hollow electrode allows for an introduction of (1) arc stabilizing gases in the vacuum electric arc furnace and (2) various volatilizing chemical agents, which produce volatile species by reacting with impurities and enhance a volatilization rate of impurities from the silicon melt, 
wherein to enhance the volatilization rate of the impurities, the various volatilizing chemical agents are provided for injection through the moveable hollow electrode into the silicon melt,


Arvidson discloses process and apparatus for preparing silicon metal in a direct current submerged-arc furnace which comprises addition of feed mixture containing carbon source and silicon dioxide source (Col.2 lines 44-50, Col.3 lines 38-42, figures 1-2).  Further heat is provided to furnace by striking DC arc (considered as plasma arc Col.3 lines 35-45) between a moveable cathode and a anode (considered as at least one movable electrode, abstract) functional hearth. The bottom of the furnace is a anode functional hearth consisting of silicon carbide layer, carbon layer, an electrically conductive refractory layer and a conductive metal plate and the anode functional hearth is electrically connected to the DC power supply. A copper plate (considered as conductive plate, col.3 lines 27-32, and Col. 6 lines 1-9) is contacted with exterior of the bottom electrically conductive refractory material.

However, Arvidson does not disclose a vacuum electric arc furnace, 
a vacuum system for providing a vacuum in vacuum electric arc furnace
a plasma arc is created in the vacuum electric arc furnace which provides energy to reduce silica to silicon, 
hollow electrode provided for carrying current to an electrically conductive plate provided in the vacuum electric arc furnace, 
an electric arc forming directly between the moveable hollow electrode and the electrically conductive plate at a beginning of producing the silicon from the silica, thereby producing a silicon melt, wherein the silicon melt contains the silicon, 
wherein the moveable hollow electrode allows for an introduction of (1) arc stabilizing gases in the vacuum electric arc furnace and (2) various volatilizing chemical agents, which 
wherein to enhance the volatilization rate of the impurities, the various volatilizing chemical agents are provided for injection through the moveable hollow electrode into the silicon melt,
wherein the volatilizing chemical agents are provided for enhancing the volatilization rate of the impurities by reacting with the impurities producing at least one new compound with a greater volatility and/or by becoming volatile in the silicon melt.

Thus, it is clear that Kuhlmann, Baluais and Arvidson, either alone or in combination, do not disclose or suggest the present invention.  
            Further, applicant’s amendment overcomes the 35 USC 112 (b) and 35 USC 112(d) rejections of record.

Further, applicant’s amendment to overcome the claim objections of record.

In light of the above, the present claims 6, 9, 15, 17, 22-23, 25, 41, 52-56 and 58 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        10/19/2021